Name: Commission Regulation (EEC) No 919/84 of 3 April 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 4. 84 Official Journal of the European Communities No L 95/9 COMMISSION REGULATION (EEC) No 919/84 of 3 April 1984 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 6 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 April 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 323 , 19 . 11 . 1982, p . 8 . No L 95/ 10 Official Journal of the European Communities 5 . 4 . 84 ANNEX Code NIMEXE l CCT heading No Description Amount of unit values per 100 kg net code J Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 All New potatoes 1692 303,34 82,44 253,96 26,93 51 184 92,94 22,07 1.12 07.01-21 07.01-22 07.01 B I Cauliflowers 6057 1 085,95 295,15 909,18 96,41 183239 332,73 79,02 1.14 07.01-23 07.01 B II White cabbages and red cabbages 659 116,72 32,15 98,74 10,41 19741 36,26 8,20 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2610 468,05 127,21 391,86 41,55 78 977 143,41 34,06 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 6869 1231,47 334,70 1031,01 109,33 207794 377,32 89,62 1.22 ex 07.01-36 ex 07.01 D II Endives 1999 358,50 97,43 300,15 31,83 60493 109,84 26,09 1.28 07.01-41 07.01-43 07.01 F I Peas 7202 1291,30 350,96 1081,10 114,65 217889 395,65 93,97 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 9538 1 709,99 464,75 1431,64 151,82 288 537 523,94 124,44 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1958 351,08 95,42 293,93 31,17 59 240 107,57 25,55 1.40 ex 07.01-54 ex 07.01 G II Carrots 1042 186,89 50,79 156,47 16,59 31535 57,26 13,60 1.50 ex 07.01-59 ex 07.01 G IV Radishes 3510 629,32 171,04 526,88 55,87 106189 192,82 45,79 1.60 07.01-63 ex 07.01 H Onions (other than sets) 1665 298,56 81,14 249,96 26,50 50378 91,47 21,72 1.70 07.01-67 ex 07.01 H Garlic 6398 1 147,09 311,76 960,37 101,84 193 557 351,47 83,47 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71l  green 25632 4595,27 1 248,94 3847,27 407,99 775390 1 407,98 334,42 1.80.2 ex 07.01-71\  other 23 307 4178,49 1 135,67 3498,33 370,99 705063 1 280,28 304,08 1.90 07.01-73 07.01 L Artichokes 3051 547,13 148,70 458,07 48,57 92320 167,64 39,81 1.100 07.01-75 07.01-77 07.01 M Tomatoes 2985 535,16 145,45 448,05 47,51 90302 163,97 38,94 1.110 07.01-81 07.01-82 07.01 P I Cucumbers 2532 453,93 123,37 380,04 40,30 76595 139,08 33,03 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1 317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1532 274,66 74,65 229,95 24,38 46345 84,15 19,98 1.120 07.01-93 07.01 S Sweet peppers 5614 1 006,59 273,58 842,74 89,37 169848 308,41 73,25 1.130 07.01-97 07.01 Til Aubergines (Solanum melongena L.) 3574 640,82 174,16 536,51 56,89 108130 196,34 46,63 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 3414 612,17 166,38 512,52 54,35 103295 187,56 44,55 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 2802 502,43 136,55 420,64 44,60 84778 153,94 36,56 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 4101 735,33 199,85 615,64 65,28 124078 225,30 53,51 2.10 08.01-31 ex 08.01 B Bananas, fresh 2504 448,93 122,01 375,85 39,85 75751 137,55 32,67 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 6489 1 163,46 316,21 974,08 103,29 196318 356,48 84,67 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 10369 1 858,94 505,24 1 556,35 165,04 313671 569,58 135,28 2.50\ 08.02 A I Sweet oranges, fresh : \ 2.50.1 08.02-02 l \ 08.02-06 08.02-12  Sanguines and semi-sanguines 1634 293,05 79,64 245,34 26,01 49448 89,79 21,32 08.02-16 l \\ 5 . 4 . 84 Official Journal of the European Communities No L 95/ 11 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins 1295 232,30 63,13 194,49 20,62 39198 71,17 16,90 2.50.3 08.02-05 \ \\\\\\\ 08.02-09 08.02-15 08.02-19  others 847 151,84 41,27 127,12 13,48 25622 46,52 11,05 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids , fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 2182 391,19 106,32 327,51 34,73 66008 119,86 28,46 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2072 371,48 100,96 311,01 32,98 62682 113,82 27,03 2.60.3 08.02.28 ex 08.02 B I  Clementines 2409 431,91 117,39 361,61 38,34 72880 132,33 31,43 2.60.4 08.02-34 08.02-37 I ex 08.02 B II  Tangerines and others 2784 499,15 135,66 417,90 44,31 84225 152,93 36,32 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh I 131 202,85 55,13 169,83 18,01 34228 62,15 14,76 2.80 ex 08.02 D Grapefruit, fresh : l 2.80.1 ex 08.02-70 ll  white 1555 278,85 75,79 233,46 24,75 47053 85,44 20,29 2.80.2 ex 08.02-70  pink 2803 502,58 136,59 420,77 44,62 84804 153,99 36,57 2.90 08.04-11 08.04-19 08.04-23 1 08.04 A I Table grapes 6841 1 226,59 333,37 1 026,93 108,90 206970 375,82 89,26 2.95 08.05-50 08.05 C Chestnuts 31 93 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2551 457,40 124,31 382,94 40,61 77180 140,14 33,28 2.110 08.06-33 \ \ 08.06-35 08.06-37 08.06-38 1 08.06 B II Pears 3160 566,65 154,01 474,41 50,31 95615 173,62 41,23 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 7081 1 254,09 345,42 1 060,93 111,92 212107 389,66 88,10 2.130 ex 08.07-32 ex 08.07 B Peaches 11 502 2056,09 560,47 1 726,63 182,43 348887 632,37 146,30 2.140 ex 08.07-32 ex 08.07 B Nectarines 14496 2598,86 706,34 2175,83 230,74 438 522 796,29 189,13 2.150 08.07-51 08.07-55 I 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120536 227,85 52,11 2.160 08.07-71 08.07-75 I 08.07 D Plums 7919 1419,82 385,89 1 188,70 126,06 239 575 435,03 103,32 2.170 08.08-11 08.08-15 I 08.08 A Strawberries 9357 1 677,63 455,96 1 404,55 148,95 283077 514,02 122,08 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 3426 614,23 166,94 514,24 54,53 103643 188,20 44,70 2.190 08.09-19 ex 08.09 Melons (other than water melons) 5817 1 042,94 283,46 873,17 92,59 175982 319,55 75,90 2.195 ex 08.09-90 ex 08.09 Pomegranates 6516 1 168,25 317,51 978,09 103,72 197127 357,95 85,01 2.200 ex 08.09-90 ex 08.09 Kiwis 18190 3261,10 886,33 2730,27 289,54 550266 999,20 237,32 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77